 


109 HR 3979 IH: To suspend temporarily the provisions of title 5, United States Code, relating to the mandatory separation of members of the Capitol Police by reason of age or years of service.
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3979 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Burton of Indiana (for himself and Mr. Ramstad) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To suspend temporarily the provisions of title 5, United States Code, relating to the mandatory separation of members of the Capitol Police by reason of age or years of service. 
 
 
1.Temporary suspension of mandatory separation provisionsNo member of the Capitol Police shall, during the 12-month period beginning on the date of the enactment of this Act, be subject to mandatory separation under either section 8335(c) or section 8425(c) of title 5, United States Code. 
 
